Name: 92/151/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 3 February 1992 establishing ceilings and Community surveillance for imports of certain products falling within the ECSC Treaty and originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina Macedonia and Montenegro (1992)
 Type: Decision
 Subject Matter: international trade;  tariff policy;  iron, steel and other metal industries;  trade policy;  political framework;  political geography
 Date Published: 1992-03-07

 Avis juridique important|41992D015192/151/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 3 February 1992 establishing ceilings and Community surveillance for imports of certain products falling within the ECSC Treaty and originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina Macedonia and Montenegro (1992) Official Journal L 063 , 07/03/1992 P. 0066 - 0067DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 3 February 1992 establishing ceilings and Community surveillance for imports of certain products falling within the ECSC Treaty and originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina Macedonia and Montenegro (1992) (92/151/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 1. From 1 January to 31 December 1992 imports into the Community of certain products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro and referred to in Article 1 of Decision 92/150/ECSC of 3 February 1991 of the Representatives of the Governments of the Member States meeting within the Council concerning the arrangements applicable to the import into the Community of products covered by the ECSC Treaty (1) shall be admitted into the Community free of quantitative restrictions and measures having equivalent effect and free of customs duty and charges having equivalent effect. 2. Imports of the products listed in the Annex to Decision 92/150/ECSC shall, however, be subject to annual ceilings and Community surveillance. The description of the goods referred to in the preceding subparagraph, their CN codes and the levels of the ceilings are given in the Annex thereto. 3. Within the limits of these tariff ceilings, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with Decision 87/603/ ECSC of the Representatives of the Governments of the Member States, meeting within the Council and the Commission of 21 December 1987 amending Decisions 86/69/ECSC and 87/456/ECSC (2). 4. Amounts shall be set off against the ceilings as and when the goods are entered with customs authorities for free circulation and accompanied by a movement certificate conforming to the rules contained in Commission Regulation (EEC) No 343/92 on the definition of the concept of originating products and methods of administrative cooperation applicable to imports into the Community of products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro (3). Goods shall be set off against the ceilings only if the movement certificate has been submitted before the date on which the levying of customs duties is reintroduced. The reaching of a ceiling shall be determined at Community level on the basis of imports set off against it in the manner defined in the preceding subparagraphs. The Member States shall periodically inform the Commission of imports effected in accordance with the rules laid down in this paragraph; such information shall be supplied in the manner laid down in paragraph 6. 5. As soon as the ceilings are reached at Community level, Member States may at any time, at the request of any one of them or of the Commission, and in respect of the whole of the Community, reintroduce the levying of the customs duties applicable to third countries. Within the framework of the foregoing provisions, the Commission shall coordinate the procedures for reintroducing the customs duties applicable to third countries, in particular by notifying the date common to the whole of the Community and directly applicable in each Member State. The notification shall be published in the Official Journal of the European Communities. 6. Member States shall forward to the Commission, not later than the 15th day of each month, statements of the amounts set off during the preceding month. They shall, if the Commission so requests, make up such statements for periods of ten days and forward them within five clear days of expiry of the preceding 10 day period. Article 2 Member States and the Commission shall cooperate closely to ensure that this Decision is complied with. Article 3 Member States shall take all measures necessary to implement this Decision. Done at Brusseles, 3 February 1992. The President Joao PINHEIRO (1) See page 50 of this Official Journal.(2) OJ No L 389, 31. 12. 1987, p. 61.(3) OJ No L 38, 14. 2. 1992, p. 1.